internal_revenue_service number release date index number -------------------------- ------------------------------------------------- --------------------- --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg teb plr-119347-04 date date ------------ -------------------- ------------------------------------------------- legend authority city state dear ----------- this responds to the authority’s request for a ruling that the acquisition of various interests in land the property interests and related arrangements as described below will not give rise to private_business_use within the meaning of sec_141 of the internal_revenue_code the authority also requests a ruling that the related arrangements are uses related and not disproportionate to the government_use of the proceeds facts and representations the city created the authority for the purpose of acquiring operating and maintaining property for the city the authority will acquire the property interests through arm’s- length negotiations with the current landowners the sellers typically farmers and ranchers the authority will not pay more than fair_market_value for any such property interest by purchasing a property interest with respect to a parcel of property the authority will secure the development rights so that the parcel may be preserved as open space for the scenic enjoyment of the public for agricultural use and to conserve the natural habitat the open space program the authority intends to issue bonds to finance at least a portion of some of the property interests the authority will issue some of the bonds in the form of an installment_sale note to the seller the note payment of the note may be secured_by plr-119347-04 the authority’s rights in the property interest or by a general obligation pledge from the city based on the negotiations between the particular seller and the authority the authority will acquire a parcel for the open space program through one of the following types of arrangements the authority may purchase a conservation_easement in perpetuity from the seller the conservation_easement will restrict the seller’s use of the parcel subject_to the easement generally to residential and agricultural uses so that the seller’s use will not impinge upon the authority’s use of the parcel for the open space program the authority may purchase a future_interest in fee simple in the parcel with the seller retaining a life_estate the authority may purchase a present_interest in fee simple in the parcel and enter into a lease with the seller or a third party granting the leaseholder certain agricultural rights to the parcel the lease examples of the agricultural rights include haying grazing raising of livestock farming of marketable crops and water storage the authority may purchase a present_interest in fee simple in the parcel subject_to a profit à prendre interest1 retained by the seller the profit à prendre interest will allow the holder to enter the parcel for limited agricultural purposes such as haying and grazing of animals the rights and uses permitted under the profit à prendre interest will be less extensive than those under the lease and will not impinge upon the authority’s use of the parcel lastly the authority may acquire a present_interest in fee simple in the parcel and convey a profit à prendre interest in the parcel to a third party the profit à prendre interest will be exactly as that described directly above the value of the profit à prendre interest conveyed by the authority when aggregated with other private_business_use of the parcel will not exceed percent of the proceeds of the issue used to acquire the parcel law sec_103 provides in general that gross_income does not include interest on any state_or_local_bond sec_103 provides in part that sec_103 shall not apply to any private_activity_bond that is not a qualified_bond within the meaning of sec_141 sec_141 defines private_activity_bond to mean any bond issued as part of an issue which a profit à prendre interest is an interest_in_real_property defined under state law as an easement that confers the right to enter and remove timber minerals oil gas game or other substances from land in the possession of another in contrast to the possessory rights of a leaseholder the rights of a holder of a profit à prendre interest are non-possessory plr-119347-04 meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 defines private_business_use as use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_141 defines government_use as any use other than a private_business_use sec_1_141-3 of the income_tax regulations provides that the private_business_use_test relates to the use of the proceeds of an issue the percent private business test of sec_141 is met if more than percent of the proceeds of an issue is used in a trade_or_business of a nongovernmental person for this purpose the use of financed property is treated as the direct use of proceeds any activity carried on by a person other than a natural_person is treated as a trade_or_business unless the context or a provision clearly requires otherwise this section also applies to the private_business_use_test under sec_141 unrelated or disproportionate use sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds for example a facility is treated as being used for a private_business_use if it is leased to a nongovernmental person and subleased to a governmental person or if it is leased to a governmental person and then subleased to a nongovernmental person provided that in each case the nongovernmental person’s use is in a trade_or_business similarly the issuer’s use of the proceeds to engage in a series of financing transactions for property to be used by nongovernmental persons in their trades_or_businesses may cause the private_business_use_test to be met in addition proceeds are treated as used_in_the_trade_or_business of a nongovernmental person if a nongovernmental person as a result of a single transaction or a series of related transactions uses property acquired with the proceeds of an issue sec_1_141-3 provides that the use of proceeds by all nongovernmental persons is aggregated to determine whether the private_business_use_test is met sec_1_141-3 provides for the types of arrangements that will be considered to give rise to private_business_use sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract plr-119347-04 sec_1_141-3 provides generally that ownership by a nongovernmental person of a financed property is private_business_use of that property for this purpose ownership refers to ownership for federal_income_tax purposes sec_1_141-3 provides generally that the lease of financed property to a nongovernmental person is private use of that property for this purpose any arrangement that is properly characterized as a lease for federal_income_tax purposes is treated as a lease sec_1_141-3 provides that any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements such as ownership or leases or other arrangements not relevant for this purpose results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_1_141-3 provides in general that the private_business_use of proceeds is allocated to property under sec_1_141-6 the amount of private_business_use of that property is determined according to the average percentage of private_business_use of that property during the measurement_period sec_1_141-3 provides in general that the measurement_period of property financed by an issue begins on the later of the issue_date of that issue or the date the property is placed_in_service and ends on the earlier of the last date of any bond of the issue financing the property determined without regard to any optional redemption dates sec_1_141-3 provides that the average percentage of private_business_use is the average of the percentages of private_business_use during the 1-year periods within the measurement_period appropriate adjustments must be made for beginning and ending periods of less than year sec_1_141-3 provides for determining the average amount of private_business_use for a 1-year period in general the percentage of private_business_use of property for any 1-year period is the average private_business_use during that year this average is determined by comparing the amount of private_business_use during the year to the total amount of private_business_use that is not private use government_use during that year in general for a facility in which government_use and private_business_use occur simultaneously sec_1_141-3 provides that the entire facility is treated as having private_business_use for example a governmentally owned facility that is leased or managed by a nongovernmental person in a manner that results in private_business_use is treated as entirely used for a private_business_use if however there is also private_business_use and actual government_use on the same basis the average amount of plr-119347-04 private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility for example reasonably expected fair_market_value of use for example the average amount of private_business_use of a garage with unassigned spaces that is used for government_use and private_business_use is generally based on the number of spaces used for private_business_use as a percentage of the total number of spaces for purposes of paragraphs g ii through iv of sec_1_141-3 if private_business_use is reasonably expected as of the issue_date to have a significantly greater fair_market_value than government_use the average amount of private_business_use must be determined according to the relative reasonably expected fair market values of use rather than another measure such as average time of use this determination of relative fair_market_value may be made as of the date the property is acquired or placed_in_service if making this determination as of the issue_date is not reasonably possible for example if the financed property is not identified on the issue_date in general the relative reasonably expected fair_market_value for a period must be determined by taking into account the amount of reasonably expected payments for private_business_use for the period in a manner that property reflects the proportionate benefit to be derived from the private_business_use sec_141 provides that an issue shall be treated as meeting the tests of sec_141 if such tests would be met by substituting percent for percent in sec_141 by taking into account only the proceeds of the issue which are to be used for any private_business_use which is not related to any government_use of such proceeds and the disproportionate related business use proceeds of the issue for purposes of sec_141 sec_141 provides that the disproportionate related business use proceeds of an issue is an amount equal to the aggregate of the excesses determined under the following sentence for each private_business_use of the proceeds of an issue which is related to a government_use of such proceeds the excess determined under this sentence is the excess of i the proceeds of the issue which are to be used for the private_business_use over ii the proceeds of the issue which are to be used for the government_use to which such private_business_use relates sec_1_141-9 provides in general that under sec_141 the unrelated or disproportionate use test an issue meets the private business tests if the amount of private_business_use and private security or payments attributable to unrelated or disproportionate private_business_use exceed sec_5 percent of the proceeds of the issue for this purpose the private_business_use_test is applied by taking into account only use that is not related to any government_use of proceeds of the issue unrelated use and use that is related by disproportionate to any government_use of those proceeds disproportionate use plr-119347-04 under sec_1_141-9 the unrelated or disproportionate use test is applied by first determining whether a private_business_use is related to a government_use next private_business_use that relates to a government_use is examined to determine whether it is disproportionate to that government_use under a ii all the unrelated use and disproportionate use financed with the proceeds of an issue are aggregated to determine compliance with the unrelated and disproportionate use test the amount of permissible unrelated and disproportionate private_business_use is not reduced by the amount of private_business_use financed with the proceeds of an issue that is neither unrelated use nor disproportionate use sec_1_141-9 provides that whether a private_business_use is related to a government_use financed with the proceeds of an issue is determined on a case-by- case basis emphasizing the operational relationship between government_use and the private_business_use in general a facility that is used for a related private_business_use must be located within or adjacent to the governmentally used facility sec_1_141-9 provides that use of a facility by a nongovernmental person for the same purpose as use by a governmental person is not treated as unrelated use if the government_use is not insignificant similarly a use of a facility in the same manner both for private_business_use that is related use and private_business_use that is unrelated use does not result in unrelated use if the related use is not insignificant for example a privately owned pharmacy in a governmentally owned hospital does not ordinarily result in unrelated use solely because the pharmacy also serves individuals not using the hospital in addition use of parking spaces in a garage by a nongovernmental person is not treated as unrelated use if more than an insignificant portion of the parking spaces are used for a government_use or a private_business_use that is related to a government_use even though the use by the nongovernmental person is not directly related to that other use under sec_1_141-9 a private_business_use is disproportionate to a related government_use only to the extent that the amount of proceeds used for that private_business_use exceeds the amount of proceeds for the related government_use for example a private use of dollar_figure of proceeds that is related to a government_use of dollar_figure of proceeds results in dollar_figure of disproportionate use sec_1_141-9 provides that if two or more private business uses of the proceeds of an issue relate to a single government_use of those proceeds those private business uses are aggregated to apply the disproportionate test analysis private_business_use under sec_141 plr-119347-04 in determining whether the authority’s acquisition of the various property interests and related arrangements will give rise to private_business_use of bond proceeds we look to the use of the bond-financed property in each type of arrangement we note that the type of property interest is not the sole factor in our determination in the case of the purchase of the conservation_easement described in this case the easement is the bond-financed property ie the bond-financed facility the authority and the seller will have distinct property interests in the parcel granting them different rights the use by the seller of the retained_interest in the parcel will not impinge upon the use of the parcel by the open space program the authority will be the owner of the easement in perpetuity and thus the seller will not have any interest in the easement such as a reversionary_interest the seller as owner of the parcel subject_to the conservation_easement will be restricted in use of the parcel by the easement thus we consider only the use of the conservation_easement in determining whether the seller’s use of the parcel will be private_business_use of the proceeds the city and the public will have beneficial use of the easement through the open space program the seller’s only use of the easement will be as a member of the general_public other than as a member of the general_public the seller’s use of the parcel is not use of the bond-financed property thus the authority’s acquisition of the conservation_easement will not give rise to private_business_use of the proceeds in the case of the purchase of the future_interest in fee simple with the seller retaining a life_estate the authority is purchasing the future_interest the future_interest is the bond-financed property the authority and the seller will have distinct property interests and although their rights are similar these rights will occur at different times the use of the parcel by the seller during the retained life interest will not impinge upon the use by the open space program during the authority’s future_interest thus we consider only the use of the future_interest in determining whether the seller’s use will be private_business_use of the proceeds because the seller’s use of the parcel will end with the termination of the life_estate the seller will not use the bond-financed property accordingly the authority’s acquisition of the future_interest in fee simple does not give rise to private_business_use of the proceeds in the case of the purchase of a present_interest in fee simple with the granting of a lease the authority is purchasing the fee simple the fee simple is the bond-financed property the authority will then lease the bond-financed property to a nongovernmental person under sec_1_141-3 and g iii the lease of property to a nongovernmental person is private use of that property and is treated as use of the entire property thus the lease will give rise to private_business_use during the term of the lease of percent of the proceeds used to acquire the parcel in the case of the purchase of a present_interest in fee simple subject_to the profit à prendre interest described in this case the authority will be purchasing the fee simple subject_to or less the profit à prendre interest under the facts of this case the fee simple subject_to the profit à prendre interest is the bond-financed property this is the plr-119347-04 converse of the situation involving the conservation_easement described above this time the authority as owner of the fee simple subject_to the profit à prendre interest will have a possessory right to use the parcel the seller as holder of the profit à prendre interest will have a non-possessory right to use the parcel for limited purposes again however the authority and the seller will have distinct interests in the parcel granting them different rights the permitted uses by the holder under the profit à prendre interest herein will not impinge upon the use of the parcel by the open space program thus we consider only the use of the authority’s interest in determining whether the seller’s use will be private_business_use of the proceeds the seller’s only use of the authority’s interest will be as a member of the general_public other than as a member of the general_public the seller’s use of the parcel is not use of the bond- financed property accordingly the authority’s acquisition of a present_interest in fee simple subject_to a profit à prendre interest will not give rise to private_business_use of the proceeds in the case of the purchase of a present_interest in fee simple not subject_to a profit à prendre interest where the authority conveys the profit à prendre interest to a third party the fee simple not subject_to a profit à prendre interest is the bond-financed property when the authority sells the profit à prendre interest it will be conveying a portion of the fee simple to a nongovernmental person the authority’s conveyance of the profit à prendre interest will result in private_business_use of the bond-financed property there will be no private_business_use of the interest retained by the authority the issue then is how to measure the amount of private_business_use of the bond- financed property the profit à prendre interest like a discrete portion of a facility is a distinct property interest the holder of the profit à prendre interest has rights different from those of the authority under its remaining interest in the parcel the use of the profit à prendre interest by the holder will not impinge upon the use of the parcel by the open space program therefore it is appropriate to measure the private_business_use based on a reasonable basis that reflects the proportionate benefit to the users such as the fair_market_value of the interests the authority has represented that the value of any such profit à prendre interest in addition to any other private_business_use of the parcel will not exceed percent of the proceeds of the issue unrelated or disproportionate use the authority also has requested a ruling regarding the applicability of sec_141 to the transactions involving the life_estate the lease and the profit à prendre interest the questions to be considered are whether use of proceeds for these purposes is unrelated to the government_use of the issue and if not whether such use is disproportionate related use because we have concluded that the acquisition of the fee simple with the reservation of the life_estate will not result in private_business_use of proceeds we need not address the life_estate for the same reason we need not address the profit à prendre interest retained by the seller plr-119347-04 both the lease and the profit à prendre interest conveyed by the authority will result in private_business_use of the fee simple acquired by the authority the location of the government_use and the private_business_use thus will be the same the purposes of the open space program are to preserve the parcel for open space for scenic enjoyment for agricultural use and to conserve natural habitat the agricultural use by the holder of the lease or the profit à prendre interest will be complementary and contribute to the open space program we conclude that the private_business_use arising under the lease and the profit à prendre interest conveyed by the authority will be uses related to the government_use to determine whether a related use is disproportionate we look for the excess of the proceeds used for the private_business_use over the proceeds used for the government_use to which it relates the lease is treated as percent use of the proceeds used to acquire the parcel for the term of the lease where the terms of any such leases on a specific parcel in the aggregate exceed the period of government_use of the parcel this excess will be the disproportionate use a comparison of the value of the profit à prendre interest to the value of remaining portion of the fee simple is needed to make a determination for this type of private_business_use where the value of the profit à prendre interest exceeds the value of the interest retained by the authority this excess will be the disproportionate use the authority has represented that the value of the profit à prendre interest will not exceed percent of the issue thus where the proceeds of the issue are used solely for the purpose of purchasing one fee simple parcel such as the note private_business_use of the proceeds used to acquire the parcel will not exceed percent and accordingly such private_business_use will not be disproportionate to the government_use we do not rule on this question where proceeds of the bond issue are used for purposes in addition to acquiring one fee simple parcel conclusions a the authority’s purchase of a conservation_easement purchase of a future_interest in fee simple with the seller retaining a life_estate or purchase of a present_interest in fee simple with the seller retaining a profit à prendre interest as described herein will not give rise to private_business_use b the authority’s purchase of a present_interest in fee simple and entering into the lease will give rise to private_business_use of percent of the proceeds for the term of the lease c the authority’s purchase of a present_interest in fee simple with the conveyance of a profit à prendre interest as described herein will give rise to private_business_use but not in excess of percent of the issue plr-119347-04 a the lease will be a use related to the government_use this use will be disproportionate if the terms of any such leases on a specific parcel in the aggregate exceed the period of government_use of the parcel b the conveyance of a profit à prendre interest will result in a use related to the government_use where the value of the profit à prendre interest exceeds the value of the interest retained by the authority this excess will be the disproportionate use where the proceeds of the issue are used solely for the purpose of purchasing one fee simple parcel the private_business_use will not be disproportionate except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether the conveyance of a profit à prendre interest will result in a private loan under sec_141 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by johanna som de cerff assistant branch chief tax exempt bond branch cc ---------------------------- ----------------------------------------- -------------------------
